Exhibit 1 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree as follows: (i) Each of them is individually eligible to use the Schedule 13D to which this Exhibit is attached, and such Schedule 13D is filed on behalf of each of them; and (ii) Each of them is responsible for the timely filing of such Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. Dated: November 24, 2014 CERIDIAN LLC By: /s/ Laura K. Mollet Name: Laura K. Mollet Title: Executive Vice President and Chief Financial Officer FOUNDATION HOLDING LLC By: /s/ Laura K. Mollet Name: Laura K. Mollet Title: Executive Vice President and Chief Financial Officer CERIDIAN HOLDING LLC By: /s/ Laura K. Mollet Name: Laura K. Mollet Title: Chief Financial Officer THOMAS H. LEE ADVISORS, LLC BY: THL HOLDCO, LLC By: /s/ Charles P. Holden Name: Charles P. Holden Title: Managing Director
